                                                                    Case 2:17-cv-01887-MMD-NJK Document 76 Filed 01/18/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for Wells Fargo Bank, N.A., as trustee
                                                                 for Banc of America Mortgage Securities
                                                             8   Mortgage Pass Thru Certificates Series 2005-3
                                                             9                                UNITED STATES DISTRICT COURT
                                                            10
                                                                                                     DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  WELLS FARGO BANK, N.A., AS TRUSTEE                 Case No.:     2:17-cv-01887-MMD-NJK
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  FOR BANC OF AMERICA MORTGAGE
                                                                  SECURITIES MORTGAGE PASS THRU
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                  CERTIFICATES SERIES 2005-3,                        MOTION TO REMOVE ATTORNEY
AKERMAN LLP




                                                            14                                                       FROM ELECTRONIC SERVICE LIST
                                                                                               Plaintiff,
                                                            15
                                                                  vs.
                                                            16
                                                                  THE SPRINGS AT CENTENNIAL RANCH
                                                            17    HOMEOWNERS      ASSOCIATION; and
                                                                  SFR INVESTMENTS POOL 1, LLC,
                                                            18
                                                                                               Defendants.
                                                            19

                                                            20   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            21            PLEASE TAKE NOTICE that Wells Fargo Bank, N.A., as trustee for Banc of America

                                                            22   Mortgage Securities Mortgage Pass Thru Certificates Series 2005-3. hereby provides notice that

                                                            23   Vatana Lay, Esq. is no longer associated with the law firm of Akerman LLP.

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                             1
                                                                 47566651;1
                                                                    Case 2:17-cv-01887-MMD-NJK Document 76 Filed 01/18/19 Page 2 of 2




                                                             1            Akerman LLP continues to serve as counsel for Wells Fargo Bank, N.A., in this action. All

                                                             2   items including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                             3   in this action should continue to be directed to Melanie D. Morgan, Esq., and Rex D. Garner, Esq.

                                                             4            DATED this 18th day of January, 2019
                                                                                                             AKERMAN LLP
                                                             5

                                                             6                                               /s/ Rex D. Garner, Esq.
                                                                                                             MELANIE D. MORGAN, ESQ.
                                                             7                                               Nevada Bar No. 8215
                                                                                                             REX D. GARNER, ESQ.
                                                             8                                               Nevada Bar No. 9401
                                                                                                             1635 Village Center Circle, Suite 200
                                                             9
                                                                                                             Las Vegas, Nevada 89134
                                                            10
                                                                                                             Attorneys for Wells Fargo Bank, N.A., as trustee for
                                                            11                                               Banc of America Mortgage Securities Mortgage Pass
                                                                                                             Thru Certificates Series 2005-3
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                         COURT APPROVAL
                      LAS VEGAS, NEVADA 89134




                                                            13            IT IS SO ORDERED.
AKERMAN LLP




                                                            14                  January 22, 2019
                                                                          Date:______________
                                                            15                                                      ___________________________________
                                                            16                                                      UNITED STATES MAGISTRATE JUDGE

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                             2
                                                                 47566651;1
